Citation Nr: 1810238	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 24, 2007.  

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Keith Snyder, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case has been subject to multiple Board decisions and remands, and to a remand from the U.S. Court of Appeals for Veterans Claims.  Most recently, in February 2017, the Board remanded the case for additional development.  The case is again before the Board for appellate review.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDINGS OF FACT

1.  Since May 15, 1996, the Veteran has been unemployable due to service-connected disability.

2.  The Veteran has not been rated as 100 percent disabled for any particular service-connected disability, and the evidence does not indicate that his service-connected disability has caused him to be housebound, in need of aid and attendance, or has resulted in loss of use of a limb, blindness or deafness.      


CONCLUSIONS OF LAW

1.  Since May 15, 1996, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).


2.  The criteria for special monthly compensation have not been met.  38 U.S.C. 
§ 1114 (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the" claimant.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records and reports, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent adequate VA examination during the appeal period, the reports of which are adequate to address the claims decided below.       

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  TDIU

The Veteran has been in receipt of a TDIU since January 24, 2007.  He claims entitlement to an earlier effective date for this rating, to as early as May 15, 1996.  On May 15, 1996, the Veteran filed increased rating claims for service-connected hearing loss, tinnitus, and lower back disability.  He stated that, because of these disabilities, he could not work and should be rated 100 percent disabled.  He has been service connected for these disabilities since discharge from service in October 1969.  

From May 15, 1996, tinnitus has been rated as 10 percent disabling while hearing loss has been rated as 0 percent disabling.  The rating for back disability, which was 10 percent on May 15, 1996, was increased to 20 percent in the August 1996 rating decision on appeal.  Since then - subsequent to various RO rating decisions, Board decisions, and a July 2008 Court Order pursuant to a Joint Motion for Remand - the rating for back disability has been increased to 60 percent effective May 15, 1996.  As indicated earlier, the RO eventually found a TDIU warranted from January 24, 2007.  The issue before the Board is whether the TDIU should be effective earlier, including as early as May 15, 1996.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this matter, the Veteran was service connected for tinnitus, hearing loss, and back disability between May 15, 1996 and January 24, 2007.  As the back disability has been rated as 60 percent disabling from May 15, 1996, the threshold percentage requirement for schedular consideration of a TDIU is met from that date.  38 C.F.R. § 4.16(a).  The remaining question is whether the evidence indicates that the Veteran was unemployable due to service-connected disability at any time between May 15, 1996 and January 24, 2007.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Furthermore, in rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

The evidence dated between May 15, 1996 and January 24, 2007 consists of VA and private treatment records, evidence from SSA, the Veteran's lay assertions, and VA compensation examination reports.  This evidence is in relative equipoise regarding whether, during this period, the Veteran was not capable of performing the physical and mental acts required by employment as the result of service-connected disability.  

On the one hand, certain evidence of record indicates minor impairment.  The evidence has consistently demonstrated that hearing loss and tinnitus do not in any way impact the Veteran's employability.  Moreover, certain evidence indicates mild lower back disability, and indicates that the Veteran's limitations were due to nonservice-connected disabilities.  The evidence documents that the Veteran slipped and fell and injured his neck and upper back in a work accident in January 1996.  Medical evidence from SSA details the accident at a construction work site.  This evidence indicates that the Veteran also experienced secondary radicular problems in his upper extremities as a result of the injuries.  Eventually, the Veteran received workers compensation benefits and SSA disability benefits for disability caused by the accident.  Further, medical findings noted in VA examination reports dated between May 1996 and January 2007 indicate mild disability in the lower back.  June 1996, October 1998, February 2003, and August 2004 VA reports noted limited but extensive range of motion on testing, indicated normal gait, brisk reflexes, normal strength and muscle tone, and minimal sensory changes.  

On the other hand, certain other evidence indicates that lower back disability played a key role in rendering the Veteran unemployable following the January 1996 work accident and injury.  Substantial evidence indicates that service-connected lower back disability, which preexisted the 1996 work injury to the neck, upper back, and upper extremities, worsened as a result of the accident.  Magnetic resonance imaging (MRI) dated in April 1996 noted herniated discs at L4-L5 and L5-S1.  In his April 1996 application for SSA disability benefits, the Veteran listed his back disability first in noting his "disabling condition."  The VA examination reports noting mild symptoms also note more severe symptoms, such as complaints of "constant pain,"  positive straight leg raising test, paresthesias around the ankles, muscle spasm on range of motion testing, chronic pain syndrome, and intervertebral disc syndrome.  Private and VA treatment records dated throughout the 1990s and 2000s note complaints of spinal pain in the neck, thoracic, and lumbar areas, and note complaints of neurological symptoms in all extremities.   

Moreover, the claim is corroborated by two letters from a private physician who treated the Veteran following the January 1996 accident.  The letters are dated in August 1996 and June 2005.  In the August 1996 letter, which was associated with the Veteran's application for SSA benefits, the physician noted "chronic cervical and lumbar spine syndromes with radiculopathy."  The physician indicated, "[h]e is presently disabled and with the chronicity of his complaint even prior to the January injury do not think that he will be able to return to work as carpenter or in labor."  The examiner found the Veteran "employable in sedentary position that does not require excessive time in one position."  In the June 2005 letter, the physician noted MRI from 1996 showing herniation, bulging, and desiccation in the cervical, thoracic, and lumbar regions of the spine.  The physician noted that, following the 1996 accident, the Veteran "continued to complain of pain in all three areas of the spine[.]"  The physician stated that the Veteran "developed secondary depression because of his spinal injuries which prevented him from returning to work[.]"  The physician stated that the Veteran "is not able to perform any job in the marketplace.  His most long standing condition is that of the low back which has been present since his service in the military in 1968-1969 and is the primary reason why he is unable to work."   

Furthermore, three other factors support the claim to an earlier effective date for the TDIU.    

First, in August 2016, the Board found a 60 percent rating warranted for back disability effective May 15, 1996.  The Board found "pronounced intervertebral disc syndrome (IVDS) with persistent symptoms[.]"  This finding reinforces the evidence indicating severe lower back disability following the work accident in 1996.  And the finding undermines previous medical evidence indicating mild symptoms between 1996 and 2007.

Second, while it is clear that spinal disability has caused unemployability since May 1996, it is not clear which segment of the spine has been most disabling.  The record documents significant cervical, thoracic, lumbar, and sacral disorders since 1996.  Given the lack of clarity in the record, the Board must consider spinal disability in general in its assessment of whether service-connected lumbosacral spinal disability has caused unemployability since May 15, 1996.  See Mittlieder, supra.  

Third, the Board must consider the circumstances surrounding the RO's grant of secondary service connection for psychiatric disability due to lumbosacral disability.  In October 2007, the RO granted service connection for this issue effective January 24, 2007, the date of the service connection claim for psychiatric disability.  See 38 C.F.R. § 3.400.  Later, in March 2016, the RO granted TDIU, also effective January 24, 2007.  The RO found that the Veteran was depressed because he could not work due to service-connected lumbosacral disability.  Important here is that, notwithstanding the January 24, 2007 effective date, the evidence indicates that the Veteran's depressive disorder (due to spinal disability and the consequent inability to work) predated the claim to service connection for psychiatric disability.  Indeed, a May 2007 VA examiner indicated that the Veteran was treated by a private psychiatrist soon "after the accident" in January 1996, and that "longstanding depressive symptoms" led to a "Depressive Disorder NOS secondary to his back injury."  This evidence of depression as early as 1996 tends to support the notion that back disability precluded employment since then - the depression was due to an inability to work from back disability.   

In sum, the evidence is in relative equipoise with regard to whether service-connected spinal disability rendered the Veteran incapable of following a substantially gainful occupation from May 15, 1996.  As such, the Board finds that the Veteran has been unemployable as the result of service-connected disability since then.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  As the evidence does not preponderate against the claim, the TDIU claim must be allowed from May 15, 1996.  See Alemany and Gilbert, both supra.  In finding unemployability here, the Board has considered the Veteran's limited educational background, and his employment background limited to the construction industry.     

III.  Special Monthly Compensation

In prior remands, the Board noted that the issue of Special Monthly Compensation may apply here.  

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C. § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. 
§ 1114; 38 C.F.R. § 3.350.

In this case, the Veteran is not in receipt of a 100 percent rating for any one of his multiple disabilities.  As such, the schedular requirement for the assignment of SMC under 38 U.S.C. § 1114(s) is not met.  Further, the evidence would not support an assignment of SMC under other provisions of 38 U.S.C. § 1114.  There is no lay or medical evidence indicating that the Veteran is housebound, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  Indeed, VA treatment records and multiple VA compensation examination reports of record dated from 1996 demonstrate that, although the Veteran is unemployable from spinal disability, he is mobile and capable of performing activities of daily living.  Indeed, there is no evidence to the contrary found in VA examination reports and treatment records dated as recent as June 2015.  

As the preponderance of the evidence is against an award of SMC, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to TDIU is granted from May 15, 1996 to January 23, 2007, subject to laws and regulations governing the payment of monetary awards.   

Entitlement to special monthly compensation is denied.     



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


